'-lJt\- 5L ~ -\l                   11.\ \HE.     t_Du~ L _
                                          . ""Th. .ti. \\\{\, \':l-a.11lf        0£       ~RIIY\INI\l Alf8HJ
  ~\f\'"tl..    D\.    \~~                                                       ~\\        (\j   I   T:tJ(f\5,
                   A_'?{) e..\\ -LL
                                                                                      OI,UJ3a -1o


~      \ \-\.E_    \-\D~(JKA~L~- ~DC:.E- Dt --.SAI.D ~a_iR't:
      WD LL~       LoN\ u   .. \D 'ltV"li :f l o o BJe i St)f , "R r OJ-A A                                    \';I L
 L~ l s        'N\D~ on           '< e_!i.t\e.s-1: \-Ni 'R e_L .J ~~,                                  l'li"'mAavnv.s ·
      ~\:)'( ~              '-Q--.l'Lh\.J\.. UJC~ -~ ~\1..-Ll ~tS'-)cu.J.:                       .   ~ ~.             Ul'\V.u.uf:u \
   ~~\.. C\l'v\l _      ~ C\.. ~-\ ~ r\o.u~ t~ .S e..I.uL-~ Lo CLU.C/v\X e_nn1cul\ e..L ..Ca\.se_ .S ~~ ·
         ~ti.lo. \o'-\ -lk n.£\irt/\'\1 Kf\{)WLNll.( LUi~h re_c.X.le.S.S d(sre_qfUu!
      ~~'- ~5        D. (l.\. q \ l.\e.LU D\~ 'iS\uLr YnLL.~~~j.
                                                              .1

 \A.\~ \_'to
     _s~ .t\ud.. N                         0...:~\ULA. -\~ ~\-~ \n~Df\'Y\Ctl.IDn -b                             nb'la\n tk_
 \    lJ   tli..k.Lhl ~   I


      L_\u_ "< LL.bv~                 w ~'-.)\A S \~ llu!                                  o._ l\    ~ { \::ht~ ·in{·o\' WICik;ciA
                              ~
 LuuS {\A,\&L
                                     ~'o\.c~l\        \:.~ \.(\~IU. ~k                       ~      ~t            ~.f -f::.Lu_.
   \t €....~\k~v .
                                                                                                                  '1f\~j            YV.l\0
\.iq_'.ruJn odflJ          'l-N   .rn'-"1-       «;\J~h1~~v h~                         J.'3 _ ' \~ ~ y~;: ~ ~ n 5 S? n ~                                          I
~;l.)'l:J\.(6)5~ \IG""f.ACJ UIQ CiU?'l"'nSO~cb Yl'-\1-~(7. h~ )~ ~L \l'."'\\! IT\
    -y-uo~         D..\  'l1- '4lf:J \'111~\r:l\ JS')L ~-~ ?U~J\f\"Od~ . -n\(}"{j 'b\
    h'"VYJ\1~~~ \JGJ                 'f1>1>.CJ      "k)         ~ 'S                 fJ'\       ~           iOl\'           flTln'.\'J~
 ~4               rri'Jdc) d V       l4JN ~ \M~'ll""""J         )Q           ~1\1 Cl    J       "\~         ~         -~   'IUfJ      ~--=,
  '-MUAQ-         ~               'V         J1fY1Yn~                "~                     S\Q·\'_   I   '\J     "'\]\f\J\..A.A        \\\.q
                                                                       ·~
                                   ·--rvry-o:>oJG ~~~ yo f1l 0---:7 "\1 )"GJ ~ ·~, '"'l,'\.T
   ·-r"f)--f.:-:""1'/n-7~~1.. . .-_~-v-- r~ 0 .'1\ ~J lnl);r      ~:t TT'JJ ~~~ 9   ~~
.r.IVV1]rYJ vrnr~y 0                     ()1lrrYJ)1VJ(J
                                                     ·y ~ll1J\\.r~ ~ ~~01 lTL!J 5" ' )·1} \Y1
    ¥11'\~              7J\AIUY~f\~         ~            jG      ""?)\\          0\\.~          ~~        Tf"f.)~{\\)~               91)\\l
Y""tJ yu! q·               "C\}     p     s-     '5""0 cr- '         ~1-vaJ ~                ~\     \\\G
                                                                          '\-\
                        , s-nd-"CQ      m~tJ/-f          )\J         ~~~rn ~A        )G)                  >;'O~TVJrn\YYJ               ~
rYn ~ rn-.~\ 'l~           1Am'J         '~1JS""         ro,:7l 1-'f.J    nn()J1 n(b S"'d-l.               )0\JW"'Q   1"''D"M 1-Gl
     t !-4fl1        V"nf1-CYWO          Ph fl"\.' J                  J\.Q.:n~~             h roc lh( /w        fl'79TJ           "Q    NO
                               \JJ- l£"'1 1 )5 ·-~N         ~""''lJV\J\
                                                                oi"Y1 '         )>Q    ~~).\\-\ "'l~
\OJ.pr.l.'J~d:o    )~\_"~ o-~-\q    )!'1   ~\~      ~"~~--\
                                                     3        £] \) 1 b \ /'e..\ )D.\.'~r-o ~Q \\\Q
                                                                                            e
                                                                             ·~
                                                                                            'Y-15'~~            ~IYO"Jl "!rU'.J-~av
   hl!\Ohd'             ~l'l1o..\       ~,.,._    'll"     )'Yf!\1~                  ')t\5'))     ynnnYJJ             n·I\\OS"d>. ~\\ ·
 h\~         "OJ      i.'rrn~~}JV           ~~             r~~)n~o- J                       S\16~\J J        ~I'Ja ~\               )''7J"
    .q..~~CTl       ""Q     ~ '·~         -y'n" rTl             ~l)d~ · - - F.r vt* ,.                     o-( ~         ")"unr "Q
                                                                              '?t
                                                         e:_\.
~         \ \ ..s-\      __lutl'lUti               L..c:uv-l ""us               '((__~~\'-\     r_l.b\J.Sd -l~
 ·-v~~l                ~4 Nt)'t.- 'fV\.o... \L\QG                    ~'s~\:jUt-          ~-\ t-Vu. Ll'lo 'l ~
'{e_~\'tt..\. ~4 ~ ~ \j~\( \J\1\Q(~'M ~otl ~~r\rl~i\j~ f)-{:
   \:-~ 'CL~ti.L\Ll L\.L~c{.l\;t.Lt Dt tk KQ_\crhJv,
Th~s ~ ~£U \ull\.t ~lLUL t_hhl fu /-l\~~btt:
     ~ w Ct-S            \\\ti \f\ .!ili.l.~ QJ.li-e_ WCL& \r\vcA..t«l bu\ ~·e__~e.. ·
-tn vo.G~ \e.\cd:ct'.) Wt\'- n.s tk Wh~ ~e;.lo..rot 5~
    clue... A.i\lse,vJ:. ~\: h.'\S e_Uor-A. We~ Lstfioll'e..l OM-! 1Ju t.rov+
\..1j \ \ " " ' ~nDw\OL h-\. -\:k. LLL-utcvl        A~~Jiw(L Q.\.\OL..WJ ~ -to
    b.e_ ~'~e.a.J. ~ouv-~ c__oi'\Co.A"' io.f
 't:k \'V\. Q/'1\ cl CVW\J.J;.$.
\__u\-umn_ \oo__ ~OMl'.L                  ~;lw_;~ 1                 Kroliet- ~t(LL('J       .

 ~i~        ~vl_              \   ~~Ll    L::,~CAMk     __5;C\_~i     \tJ(tJ\   L~{   \...i>v(~
at    W'\ ClJv\1 Cl.tlru.li       C1NJ.   GM.A.t      {)MA_     D .C \   'f L\~e.l C J~
 ~'ft)~-QA ~\...\.      Lu.w.




                              o~,_h~\rili ~t ~eJ\_\JlLa_
I.  ~ \C1 AAI\ j f .. \   0    a   ~\e is.&£ ../ u_,u_~~ u~ ~U\ct.L-\:4 Dt
r{Aiu{4 ~ul                   (l_ . -bue.. OMl    ~{I(~ CJJ~~ o{ fu_
l'AD\:..\a~ 'n~ h~ ~\J·\~ ~ Abe_\ Acoc:Ju, C \u\C -~
   ~ e__nvu D{ e_u Mlf\JAL A\)PE..ALJ CAl.. ~.o. BDx
 \ "d~DR} c_A P~l:DL s. t.At;D~. Au~t~t\J lextU 'l i'/11 h.t Hau'n.!t
   b\;\Jt.J.n~e_ V if\ Ut'\.Lt.'Ll                           •,


       THE STATE OF TEXAS             EX'W\~i"\\                                               AFFIDAVIT FOR SEARCK___
      COUNTY OF HARRISON               0                       '        :.   ~
                                                                                           . "_,()
                                                                                 . ; .. .; :.._,: i\:)
                                                                                                         WARRANT   t.   '.

      The undersigned Affiant, being a Peace Officer und~rtt1e lawsckTex:~s:a~nd being duly sworn, on
      oath makes the following statements and accusations:       ·    ·      ·'
                                                        201! SFP I 4 PM t: n1 .
      1. THERE IS IN HARRISON COUNTY, TEXAS, SUSPECTED !'tAC'E ANOi'REMISES DESCRIBED AND
         LOCATED AS FOLLOWS:                               ; PI~ }d~;'f'

         Jamie Lee Bledsoe B/M 06/26/1955- Currently      irf3~~son County Jail
                                                                   ·..i r. ;-~ ' ~ -..
                                                                                    : '
      2. THERE IS AT SAID SUSPECTED PLACE AND PREMiSES THE FOLLOWING ITEMS CONSTITUTING
         EVIDENCE OF A CRIMINAL OFFENSE OR CONSTITUTING EVIDENCE TENDING TO SHOW THAT A
         PARTICULAR PERSON COMMITTED A CRIMINAL OFFENSE:

         A sample of Salv~a

      3. SAID SUSPECTED PLACE AND PREMISES ARE IN CHARGE OF AND CONTROLLED BY:

          Jamie Lee Bledsoe B/M 06/26/1955

      4. AFFIANT HAS PROBABLE CAUSE FOR SAID BELIEF BY REASON OF THE FOLLOWING FACTS:

      That Affiant is employed by the Marshall Police Department as a detective who has probable cause
     for said belief by reason of the following facts:                                    ·

             Your Affiant was assigned to investigate a burglary of a building that occurred on July 15th
     2012 at Fish and Still Equipment, located at 6000 East End Blvd. South in Marshall, Harrison County
     Texas. The following items were taken from the business: three stihl chainsaws, three stihl weed
     eaters, a stihl concrete saw. Your Affiant reviewed video surveillance of the burglary from Fish and
     Still and observed a subject personally known to him as Jamie Lee Bledsoe. In the video Bledsoe's
     face is clearly visible and is seen ·repositioning the surveillance cameras. Bledsoe is also seen
     wearing a white polo style shirt with blue horizontal stripes and a light blue baseball style hat.
                          •.                               I

            Your Affiant obtained an arrestwarrant on Jamie Lee Bledsoe for the said burglary of a
     building and on July 23rtt 20121ocated Bledsoe at Motel6, 300 Interstate 20 in Marshall, Harrison
     County, Texas. Affiant knocked and announced his presence and Bledsoe opened the door to his
     motel room and was placed under arrest for said warrant. During this process Affiant observed in
     plain view the same articles of clothing that Bledsoe was wearing when he committed the burglary of
     building.

             On July 23rtt 2012 Your Affiant obtained an evidentiary search warrant from the 71 8t District
      Court and ,rxecuted the said &earch warrant at room 121 of Motel 6 located at 300 Interstate 20 in
..It- Marshall, Harrison County, Texas. Your Affiant did locate and seize the white polo style shirt with          }\=
 ~- ..horizontal blue stripes. Affiant forwarded the shirt to the Department of Public Safety crime
      laboratory in Garland Texas for testing.

           Deoxyribonucleic Acid, hereafter referred to as D.N.A., is the hereditary material found in !
     human cells. D.N.A. has been found to be an excellent way to determine whether biological evidence'
     connected to a particular crime can be connected to a particular individual.

            Affiant reque"~ts a sample of Bledose's saliva in order to compare it to possible D.N.A.
     evidence collected from the said polo shirt which is currently located at the Department of Pub\ic
     Safety crime laboratory in Garland Texas.

            Further, that Affiant believes that there is on suspected person, item described in warrant
     constituting evidence tending to show that Jamie Lee Bledsoe committed the said offense
~(
     ·."!·t
       ! .


               THE STATE   TEX.A.~ OF                                                         ~FFIDAVIT FOR SEARCH
               COUNTY OF HARRISON
                              ·....                 ~
                                                                                                          WARRANT
                                    .... .   .· .

               The undersigned Affiant, being a Peace Officer under the laws of Texas and being duly sworn, on oath makes
               the following statements and accusations:

               ~-   THERE IS IN HARRISON COUNTY, TEXAS, SUSPECTED PLACE AND PREMISES DESCRIBED AND
                    LOCATED AS FOLLOWS:

              ~ .Bogm 121 of Motel 6 located at 300 Interstate 20 in Marshall, Harrison County, Texas. The motel is             .
              7r    described as-a two story brick structure with a metal roof with the entrance to the building facing north onto
                    interstate 20 east.

               2. THERE IS AT SAID SUSPECTED PLACE AND PREMISES THE FOLLOWING ITEMS CONSTITUTING
                  EVIDENCE OF A CRIMINAL OFFENSE OR CONSTITUTING EVIDENCE TENDING TO SHOW THAT A
                  PARTICULAR PERSON COMMITTED A CRIMINAL OFFENSE:

                    ·Any and all evidence pertaining to said the below. described burglary of a building to Include: i white polo
                    ~tyle shh:t. with horizontal blue stripes, a light blue baseball style hat, white tennis style shoes, three stlhl
                     chalnsaws, three stihl weed eaters, a stihl concrete saw and any other. evidence, which may link a certain
                     person to said crime.                             ·                    ·

               3. SAID SUSPECTED PLACE AND PREMISES ARE ' IN CHARGE OF AND CONTROLLED
                                                                                 .    BY:

                    Jamie Lee Bledsoe B/M 06/26/1965

               4. AFFIANT HAS PROBABLE CAUSE FOR SAID BELIEF BY REASON OF THE FOLLOWING FACTS:

                That Affiant is employed by the Marshall Pollee Department as a detective who has probable cause for said

               belief by reason of the following facts.

                        Your Affiant was assigned to investigate a burglary of a building that occurred on July 15th 2012 at Fish
               and Still Equipment, located at 6000 East End Blvd. South in Marshall, Harrison County Jexas. The following
               items were taken from the. business: three stihl chainsaws, three stihl weed eaters, a still! concrete s?.w. Your
               Affiant reviewe~ video survell!ance of the burglary from Fish and Still and observed a subject personally known
               to him as Jamie Lee.Biedsoe. In the video Bledsoe's face Is clearly visible and Is seen repositioning the
               surveillance cameras. Bledsoe is also seen wearing a white.JN)_o_styla shirt. with blue horizontal stripes and a
               light blue baseball style hat.             "

                       Your Affiant obtained an arrest warrant on Jamie Lee Bledsoe for the said burglary of a building and on
               July 23rd 2012 located Bledsoe at MotelS, 300 lntustatc 20 in Marshall, Harrison County, Texas. Affiant knocked
               and announced his presence and B.ledsoe opened the door to his motel room and was placed under arrest for
               said warrant. During this process Affiant observed in plain vjeyt t.be same articJes..of_clothing_thatBie.ds.o..e_w.t.~
               ,wearing_when he committed the burglary of building.

               WHEREFORE, AFFIANT ASKS FOR ISSUANCEQF A WARRANT THAT WILL AUTHORIZE HIM TO SEARCH SAID
               SUSPECTED PLACE AND PREMISES FOR SAID PROPERTY AND SEIZE THE SAME.




                                                                       --?&Y~
                                                                        AFFIANT



               SUBSCRIBED AND SWORN TO BEFORE ME BY SAID AFFIANT ON THIS THE 23rd DAY OF JULY, 2012.




                                                                      ~~~~~
                                                                        MAGISTRATE,
                                                                        HARRISON COUNTY, TEXAS
                                                   \..../'   • • \c,...oo'.   '
                                                                                  -

          . had gone to the Valero the morning tba't Fish· & ~till had been burglarized. Bledsoe
            stated that he had go~e to Valero to.·get' something tQ.~eat and a bottle of 7-Up to.
            drink. ~ledsoe sig11.~ a.._c_ons.ent form...fut:.Rm._HlS..at Motel 6. Sgt L.. Smith located

 '          an Armltt:ie Smith, the person whom paid for the rm. 108. Smith also signed consent
            to search form for room 108.        ·           ·

                    I knew from the Valero· video footage that Bledsoe was in the store
            approximately an hour before the burglary. He was wearing the same clothing in
            the Valero footage that was seen in the Fish & Still footage. His face could be seen
          . easily in the Valero footage. I then went to the District Attorney's Office and spoke
            with D.A. Investigator Kyle Ready. J explained what I had observed in Bledsoe's ,1,
 ,2   _ft. room prior to securing it and what was on the video footage ..Ready_Jrpcda sear~h~
      '31\ warragt -for    Rm. 108 at Motel 6. The search warrant was signed by Judge Hughey.
                      ---.:=.::==:=::=
            We then went out to Motel6 to execute the search warrant.

                    Once we entered the room, Officer Beck began to take pictures of the room .
          .H~.~.I                                                                                                 I
                                                         r
                                                                      8(-"\B11 D

                                                                       CAUSE NO. 12-0374X

              STATE OF TEXAS                                                        §    IN THE DISTR~i&)tldTAM IO: 59
                                                                                    §                     r. . . .,. H·lO:~ f"Q!\\G
                                                                                                        iMrlt                                  I             I• ; '    ,.. •       •-'l1 •'

              vs.                                                                   §__ _71STJlJPJCIAL.DIS            -
                                                                                    §               ~B
              JAMIE LEE BLEDSOE                                                     §    HARRISON COU
                                                                              ----~----····---------------~-·-----·--·- ~ ------ --~.-
-- ---- ---- --   -- - .-   ~-       .. --~---------. --- .   ------------.                                                                                                              \
                                                                                                                                                                                         \

              MOTION TO COMPEL PRODUCTION OF FILE STAMPED COPY OF SEARCH
            WARRANT DATED JULY 23, 2012, OR IN THE ALTERNATIVE, MOTION IN LIMINE
               VITIATING VALIDITY OF OR REFERENCES TO SEARCH WARRANT dR
                                     EVIDENCE AT TRIAL                     \ .
                                                                                                                                                                                               \ \
                                                                                                                                                                                               . ..



            t6'niE HONORABLE JUDGE Oi SAIIJ-couRT:
                                                                                                                                                                                                i
                                                                                                                                                                                                 ..
                                                                                                                                                                                                I !
                                                                                                                                                                                                    i
                                                                                                                                                                                                        ~

                                                                                                                                                                                                            !

                                                                                                                                                                                                    \ '.
                            Now comes Jamie Lee Bledsoe, Defendant,j and files this Motion. to Compel Production of

            File Stamped Copy of Search Warrant Dated                                J~," 2012,                   or in the Alternative, Motion in

            Limine Vitiating-Validity of or References to Search Warrant or Evidence at Trial and shows the.

            following:                                                                -       --------   --- -        - -   .. ···--   -   .       ---



                            1.          Defendant has been charged with the offense of Burglary of aBuilding, Sec. 30.02.

                            2.          This court heard Defendant's Motion to Suppress on April 15, 2014, during which

            it was discovered that the Sworn Affidavit for Search Warrant dated July 23, 2012 was tllli in
                       f



            violation of Article 18.01 (b) ofthe Texas Code of Criminal Procedure.

                            3.          Defendant requests to compel the production of a file stamped copy of the search

            warrant dated July 23, 2012. If a file stamped copy of the warrant dated July                                                                             f~,           7012 is not
       .          -              .         . --     .             .                       -                   .                            \             .                     .     .
           · produced, Defendant ~equests this Court vitiat~. the validity of the warrant (and                                                                            lli.lY              evidence

            seized as a result of the warrant) and/or prohibit any r~ferences to--the search ·warrant (or a~y
                                           . ..               .                                           .       ~                                                                      .


            evidence obtained as a result of the search warrant) at trial.

                            WHEREFORE,                  PREMISE~         CONSIDERED, Defendant prays that the Court grants

           such matters at trial of this cause, and for such other and further relief in connection therewith that
is proper.

                                            Respectfully submitted,


                                            CHERYL COOPER SAMMONS
                                            110 S. Bolivar, Suite 214
                                            P.O Box 1127
                                            Marshall, TX 75671
                                            Tel: (903) 472-4101
                                            Fax: (903) 935-1372
                                                              /                  ';·   I

                                                                               -~




                               CERTIFICATE OF SERVICE

       This is to certify that on May 13, 2014, a true and correct copy of the above an foregoing

document was served on the District Attorney's Office, Harrison County, by hand deli ery.